Case 8:19-cv-00835-JVS-DFM Document 166 Filed 07/14/20 Page1of1i Page ID #:11030

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. SA CV 19-00835-JVS (DFMx) Date: July 14, 2020

 

Title Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

 

Proceedings: (IN CHAMBERS) Order re Attorneys’ Fees

 

 

 

 

On May 22, 2020, the Court granted FPH’s Motion to Compel and ordered Flexicare to
complete their document production for RFP Nos. 3, 5-7, 9-13, 15-23, 25-27, 29, 31, and 33 by
June 5, 2020. See Dkt. 123. FPH now contends that Flexicare failed to complete production until
July 7, long after the Court-ordered deadline, and only after significant handwringing. FPH
requests that the Court require Flexicare to pay FPH’s reasonable expenses, including its
attorneys’ fees, caused by Flexicare’s failure to comply with the Court’s Order. Flexicare responds
that its June 5 production met its discovery obligations and that any additional production
indicates its commitment to cooperation.

Federal Rule of Civil Procedure 37(b)(2)(C) provides that when a party fails to comply with
a court order, “the court must order the disobedient party, the attorney advising that party, or both
to pay the reasonable expenses, including attorney’s fees, caused by the failure... .”

The Court has reviewed the RFPs and Flexicare’s recent productions. The Court finds that
FPH has, at best, shown one or two instances of imperfect conduct. However, the Federal Rules
of Civil Procedure “do not require perfection or a guarantee that every possible responsive
document has been found or produced.” Reinsdorf v. Skechers USA, Inc., 296 F.R.D. 604, 631
(C.D. Cal. 2013). Instead, they require only that the search for responsive materials be objectively
reasonable. Flexciare’s conduct indicates that they have generally been compliant. As one
example, the referenced distribution agreement was not executed until May 20, 2020 and, once
identified, was immediately produced on June 29. That effort strikes the Court as reasonable.

 

An award of fees is inappropriate at this time. FPH’s request is DENIED. The July 15
telephonic hearing is removed from the Court’s calendar.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1
